Citation Nr: 1325582	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a bilateral knee disability.

The Veteran presented testimony before a decision review officer at the RO in September 2004.  A transcript of the hearing is of record.

The Veteran testified before the undersigned at a September 2006 Travel Board hearing.  The hearing transcript is of record.  

In a May 2007 decision, the Board denied service connection for a bilateral knee disability with degenerative arthritis.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  By January 2009 Order, the Court vacated the Board's May 2007 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Remand (JMR) of the parties.  The case was returned to the Board in March 2010, at which time, it was remanded for further appellate action, including providing the Veteran with adequate VCAA notice, attempting to obtain the Veteran's complete service treatment records, and obtaining VA treatment records.  The case was returned to the Board again in February 2012, at which time, the Board again denied service connection for a bilateral knee disability with degenerative arthritis.  Once again, the Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  By August 2012 Order, the Court vacated the Board's February 2012 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Vacate and Remand (JMVR) of the parties.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).  

In the JMVR noted above, the parties agreed that the November 2011 VA examiner's negative opinion is inadequate because it was based on the inaccurate factual premise that the Veteran had injured only his right knee in service, although, as was noted in the JMVR, contrary to the examiner's finding, a review of the Veteran's service treatment records reveals that he injured both knees during service.  See JMVR at 2.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007). 

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's bilateral knee disability is necessary.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine the etiology of his current bilateral knee disability with degenerative arthritis.  The examiner should review the claims folder and note such review in the examination report or an addendum. 

Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the left and right knees.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left or right knee disability, including degenerative arthritis, is etiologically related, in whole or in part, to the Veteran's active service.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries, as well as symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.


If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


